               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

ANTOINE DESHAWN MILLER,

        Plaintiff,

v.                                   CIVIL ACTION NO. 2:16-05829
                                     (Criminal No. 2:04-00096)

UNITED STATES OF AMERICA,

        Defendant.

                     MEMORANDUM OPINION AND ORDER

        On July 24, 2019, the court received the Proposed

Findings and Recommendation (PF&R) of United States Magistrate

Judge Omar J. Aboulhosn wherein it is recommended that this case

be reinstated to the court’s active docket, Miller’s Motion to

Vacate, Set Aside or Correct Sentence be granted and that his

sentence be vacated for the reasons set forth therein.   The

magistrate judge further recommends that the district court “may

then discharge Movant, resentence him, or correct his sentence as

may appear appropriate.”

        Miller has objected to the PF&R insofar as it does not

recommend his immediate discharge from imprisonment.    While it

does appear that Miller is entitled to relief, the extent of that

relief may be in dispute.    Accordingly, the court hereby

SCHEDULES a hearing for October 7, 2019, at 2:30 p.m., in

Charleston wherein it will either discharge defendant, resentence

him, or correct his sentence as may be appropriate.
        The Clerk is directed to send copies of this Order to

counsel of record, the United States Marshal, and the United

States Probation Office.

        IT IS SO ORDERED this 12th day of September, 2019.

                                    ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                2
